DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10880925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
Claim 1 is allowed because it is the corresponding UE claim that performs the method of claim 1 of US Patent No. 10880925, and has the same subject matter. 
Independent claim 8 is allowed because it is the corresponding base station claim that performs the method of claim 9 of US Patent No. 10880925, and has the same subject matter. 
Independent claim 15 is allowed because it is the corresponding base station claim that performs the method of claim 16 of US Patent No. 10880925, and has the same subject matter. 
Dependent claims are allowed because each of them depends on the corresponding independent claims.

/JIANYE WU/Primary Examiner, Art Unit 2462